Citation Nr: 0125512	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for chronic fatigue 
syndrome.

2. Entitlement to service connection for osteoarthritis of 
multiple joints, including the lumbar spine, knees, 
ankles, and wrists.

3. Entitlement to service connection for irritable bowel 
syndrome, including as an undiagnosed illness manifested 
by a digestive disorder, insomnia, and listlessness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

At the May 2000 personal hearing at the RO, the veteran's 
representative raised a new claim of entitlement to service 
connection for chronic fatigue syndrome secondary to post-
traumatic stress disorder (PTSD), that matter is discussed 
below. 


REMAND

The veteran seeks entitlement to service connection for 
chronic fatigue syndrome, osteoarthritis of multiple joints, 
to include the lumbar spine, knees, ankles, and wrists, and 
irritable bowel syndrome, the latter also claimed as an 
undiagnosed illness manifested by a digestive disorder, 
insomnia, and listlessness.

During the pendency of the veteran's appeal, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter to date.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The record shows that most of the veteran's service medical 
records are evidently unavailable, although his service 
personnel records reflect that he attended Airborne School, 
served in Germany and in Southwest Asia during the Persian 
Gulf War, and was a fire support specialist.  

Under the provisions of the Persian Gulf War Veterans' 
Benefits Act, Public Law No. 103-446 (1994), VA may pay 
compensation to a veteran of the Persian Gulf War who has a 
chronic disability resulting from one or more undiagnosed 
illnesses that became manifest to a degree of 10 percent or 
more while the veteran was serving on active duty in the 
Southwest Asia theater of operations or within a prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West Supp. 2001).

The implementing regulation provides that VA will pay 
compensation to a Persian Gulf War veteran who exhibits, 
before December 31, 2001, objective indications of chronic 
disability that cannot, by history, physical examination, or 
laboratory tests, be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2001).  Although the 
regulation suggests signs or symptoms that may be 
manifestations of undiagnosed illness, it is clear that 
medical evidence is needed to determine whether, in a given 
case, the signs or symptoms manifested are attributable to a 
known clinical diagnosis or to an undiagnosed illness.

The veteran complained of chronic fatigue and multiple joint 
pain of the legs, wrists, back, and knees during his May 1997 
Persian Gulf War Protocol examination.  In an April 1998 
letter, D.L.S., M.D., reported normal lumbar spine and pelvis 
X-rays, with essentially normal laboratory results, and 
opined that the veteran's joint problems were due to chronic 
wear or physical trauma.  In May 1998, Dr. S. said that the 
veteran had injured his left knee in a 1996 work-related 
injury and developed early osteoarthritis.  The doctor said, 
"I cannot say if the cartilage damage was initiated by or 
only aggravated by the fall, because there is no specific 
evidence as to the internal condition of the knee prior to 
the injury."

The veteran also complained of multiple joint pain at the 
July 1999 VA orthopedic examination, and the pertinent 
diagnosis was multiple arthralgias of unknown etiology to the 
ankles, knees, and wrists.  However, it does not appear that 
X-rays of his joints were taken; if they were, the reports 
are not associated with the claims folder.  At the July 1999 
VA general medical examination, the veteran complained of 
fatigue and sleep difficulty, peripheral stiffness and pain, 
and intermittent diarrhea since his Persian Gulf War service.  
The examiner's diagnostic impression was chronic fatigue, 
with no etiology demonstrated, "quite possibly" on the 
basis of a mixed anxiety and depressive reaction, probable 
functional irritable bowel syndrome, and peripheral joint 
symptoms with no demonstrated etiology.  The VA examiner 
ordered laboratory tests and studies; however, it is unclear 
whether they were performed, as the test results are not 
associated with the claims folder.

Furthermore, during the pendency of his appeal, the veteran 
filed a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  At his May 2000 personal 
hearing at the RO, the veteran testified that he had 
developed bilateral knee and ankle pain in service and 
received medical treatment.  He said he had injured a knee, 
possibly his right one, during basic training and wore a 
brace.  The veteran said had medical treatment for back pain 
and, once, for wrist pain, and twisted his ankles in jump 
school.  Within three months of discharge, he had 
chiropractic treatment.  He underwent left knee arthroscopy 
in 1995, and reported treatment at Cottonwood Hospital.  The 
veteran said his gastrointestinal disorder started before 
discharge, when he experienced constant nervousness with 
stomach pain and diarrhea.  The veteran's representative 
indicated that the veteran agreed that his chronic fatigue 
sounded like a symptom of PTSD and wanted to claim "chronic 
fatigue syndrome as secondary to PTSD" to which the veteran 
said, "That's exactly it."   

In July 2001, the RO granted the veteran's claim for service 
connection for PTSD, and awarded a 50 percent disability 
rating.  The RO's decision was based, in large part, on a 
private fee-based psychiatric examination report dated that 
month in which, in pertinent part, the veteran reported sleep 
difficulty as a symptom of his PTSD.

Therefore, the Board observes that there is at least some 
evidence suggesting a nexus between the veteran's symptoms of 
joint pain and an undiagnosed illness and, given the VCAA's 
repeal of the well-grounded-claim requirement, discussed 
above, these claims require further development.  There also 
appears to be some suggestion that the veteran's chronic 
fatigue syndrome, and also his gastrointestinal complaints, 
may be manifestations of his service-connected PTSD, rather 
than separate diagnostic disorders.  Thus, this also requires 
further clarification, prior to final consideration of his 
appeal.

The veteran should undergo appropriate VA examination(s) to 
determine whether a clinical diagnosis can be ascribed to his 
lumbar spine and bilateral knee, wrist, and ankle pain, and 
to determine whether chronic fatigue syndrome and irritable 
bowel syndrome are separate diagnostic disorders, or simply 
manifestations of the service-connected PTSD.  The importance 
of the new examination(s) to ensure adequate clinical 
findings should be emphasized to the veteran, and he should 
be afforded an opportunity to cooperate with the request for 
a new examination.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

The Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Any 
failure to cooperate may result in adverse action pursuant 38 
C.F.R. §§ 3.158, 3.655 (2001).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is Remanded to the RO 
for the following development:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claims.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already of record, including all 
treatment records from the Cottonwood 
Hospital.  All record requests and 
responses received should be associated 
with the claims folder.

2.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the 
veteran should be specifically advised 
that, with respect to any service 
connection claim, a medical opinion 
relating a current claimed disability to 
service or to an incident of service origin 
would strengthen his claim.  Any such 
submission should be associated with the 
claims file.

3.  The veteran should be afforded 
appropriate VA examination, including but 
not limited to, orthopedic, neurologic, and 
general medical examination, by 
physician(s) with appropriate expertise to 
determine whether he manifests signs and 
symptoms of an undiagnosed illness 
involving the lumbar spine, bilateral 
wrists, knees and ankles, chronic fatigue 
syndrome and irritable bowel syndrome, 
under the provisions of 38 C.F.R. § 3.317, 
as a consequence of his service in the 
Persian Gulf War.  A complete occupational 
history should be obtained from the 
veteran.  All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner(s) should report 
whether the veteran manifests objective 
indications of chronic disability 
attributable to an undiagnosed illness or 
whether any signs and symptoms related to 
the lumbar spine and bilateral ankles, 
knees and wrists are thought to be related 
to the veteran's postservice occupation.  

(a)  The general medical examiner is 
also requested to render an opinion as 
to whether any chronic fatigue syndrome 
or gastrointestinal disorder found to be 
present is a manifestation of the 
veteran's service-connected PTSD or a 
separate diagnostic disorder.  If either 
disorder is found to be a separate 
diagnostic disorder, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the irritable bowel or chronic 
fatigue syndrome is related to active 
service. 

(b)  The orthopedic examiner is 
requested to perform all indicated 
studies, including X-rays.  The examiner 
is requested to review the claims file, 
including the service medical records 
and the VA and non-VA records and 
reports contained in the claims file, 
and render an opinion as to whether it 
is at least as likely as not that the 
veteran's current left knee pathology is 
attributable to service or is a 
consequence of an intercurrent injury in 
1996.  A complete rationale should be 
given for any opinions or conclusions 
expressed.

The claims file, to include this Remand, 
must be made available to the 
examiner(s) in conjunction with the 
examination(s). A complete rationale 
should be provided for any opinion 
and/or conclusion expressed. 

4.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Following completion of the development 
requested above and any further indicated 
development, the RO should readjudicate the 
claims of entitlement to service connection 
for chronic fatigue syndrome (including as 
due to service-connected PTSD), for 
osteoarthritis of the lumbar spine and 
bilateral knee, ankle and wrist disorders, 
and for irritable bowel syndrome including 
as due to an undiagnosed illness pursuant 
to the provisions of 38 C.F.R. § 3.317.  If 
the benefits sought on appeal are not 
granted to the satisfaction of the veteran, 
or if a timely notice of disagreement is 
received with respect to any other matter, 
a supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and readjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



